Exhibit 10.32

AMENDMENT Two

AMENDMENT TWO TO SUPPLY CHAIN SERVICES AGREEMENT

BETWEEN EMBARQ LOGISTICS AND HAWAIIAN TELCOM COMMUNICATIONS, INC.

This Amendment Two (“Amendment Two”) to the Supply Chain Services Agreement
(“Agreement”) effective June 5, 2006 (“Amendment Two Effective Date”) is between
Embarq Logistics, f/k/a Sprint North Supply Company, an Ohio corporation
(“Embarq”) and Hawaiian Telcom Communications, Inc., f/k/a Hawaiian Telcom
MergerSub, Inc., a Delaware corporation (“Hawaiian Telcom”). Except as otherwise
indicated, defined terms in this Amendment Two have the same meaning as in the
Agreement.

 

I. Background

 

A. Hawaiian Telcom and Embarq entered into the Agreement December 10, 2004.

 

B. Previous Amendments:

Amendment One effective April 28, 2005

 

C. Embarq and Hawaiian Telcom agree to modify the Agreement as set forth in this
Amendment Two.

The parties agree as follows:

 

II. Amendment

The Agreement is amended by identifying Sprint North Supply Company’s name
change to Embarq Logistics, effective June 5, 2006. All references to Supplier
within the Agreement, Exhibits, Attachments, Schedules, and Amendments are
references to Embarq Logistics.

The Agreement is further amended by identifying Hawaiian Telcom MergerSub’s name
change to Hawaiian Telcom Communications, Inc., effective May 2005. All
references to Hawaiian Telcom within the Agreement, Exhibits, Attachments,
Schedules, and Amendments remain references to Hawaiian Telcom.

 

III. General

Other than as set forth above, the Agreement remains unchanged and in full force
and effect. In the event of a conflict between the terms of the Agreement,
Amendment One, and this Amendment Two, this Amendment Two will control. This
Amendment Two, executed by authorized representatives of Embarq and Hawaiian
Telcom is incorporated into the terms of the Agreement.

SIGNED:

 

EMBARQ LOGISTICS     HAWAIIAN TELCOM COMMUNICATIONS, INC.

(Signature)

 

/s/ Cathy R. Colton, C.P.M.

   

(Signature)

 

/s/ Harvey A. Plummer

(Print Name)

 

Cathy R. Colton

   

(Print Name)

 

Harvey A. Plummer

(Title)

 

Contracts Negotiator 3

   

(Title)

 

SVP – Engineering & Operations

(Date)

 

August 9, 2006

   

(Date)

 

July 19, 2006

Embarq Proprietary Information - Restricted

 

1